The parties were married on October 10, 1987.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably.
The court has considered the statutory criteria contained in Connecticut General Statutes 46b-81 and 46b-82 and enters the following orders:
1. The defendant shall be responsible for and shall indemnify and hold harmless the plaintiff as to the Bank of Boston loan. The defendant is to take all steps necessary to remove the plaintiff's name from that loan.
2. The defendant shall pay alimony to the plaintiff in order to provide for her support in the amount of $16,850.00 in the following manner. The defendant shall pay $4100.00 on or before December 31, 1990 and shall pay $375.00 monthly commencing February 1, 1991 for 34 months. This order is nonmodifiable as to term or amount and is subject to no contingencies. The order shall not be taxable to the plaintiff nor deductible by the defendant. As the order is meant for the support of the wife it is not to be dischargeable in bankruptcy proceedings. CT Page 2774
3. The plaintiff shall be responsible for the loan to Edna McCarthy.
4. The plaintiff shall be responsible for any amount up to $4000.00 which may be owing to Casagrande's restaurant or the plaintiff's mother in relation to the wedding of the parties.
5. The plaintiff shall return, in good condition to the defendant his clothing, the VCR, the Cam-Corder, the bicycle, racing cars, Casio keyboard, weights and skis.
6. The plaintiff's maiden name of Cantore is restored.
BY THE COURT: ELAINE GORDON, JUDGE